Memorandum: The causes of action in which plaintiff seeks to recover for fraud and to pierce the corporate veil were properly dismissed for failure of proof. (Cameron Equip. Corp. v. People, 31 A D 2d 299, affd. 27 N Y 2d 634.) Plaintiff's claim of misappropriation of funds was properly dismissed because it was neither pleaded nor raised at the time of trial. 'The cause of action for nondelivery of bus shelters paid for by plaintiff was properly dismissed — not for the reason set forth by the trial court, but on the ground that it was premature, as defendant Tomar was neither expected nor required to make delivery until a demand was made and there was no demand. (10 N. Y. Jur., Contracts, § 292.) (Appeal from *1020judgment of Monroe Trial Term dismissing complaint in action for breach of contract.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ. Henry, JJ.